Title: To James Madison from Levett Harris, 25 October 1803
From: Harris, Levett
To: Madison, James


Sir, St. Petersburg 25th. October 1803.
I have the honor to Announce to You my arrival at this place, which, from a Succession of adverse winds encountered on my passage from England here, has been retarded to the 19. inst.
During a Short Stay I made in London I had the honor, through the polite attention of his Excellency Mr Monroe, to make the Acquaintance of the Russian Ambassador at that Court. The Ambassador had no doubt apprised his Government of my Character, as my mission was known here previous to my arrival.

On the 21st. I addressed a letter to the Count Woronsoff minister of foreign affairs, Acquainting him of my having reached the residence, and desired to be informed the time it would be agreeable to him to receive me. His Excellency the next day notified me that on monday, the day following, he would be pleased to grant me a reception; I waited on him Accordingly: on looking into my Commission he observed it to be in the english language, he immediately returned it, and requested me to present a french translation with the original this day, when they would be immediately laid before the Emperor.
The Minister expressed much satisfaction at observing the Rising state of the Commerce between the two Countries, and Congratulated the United States on the Acquisition of Louisiana which he regarded as a possession of the first importance. I remarked to him that the flourishing condition of the trade between the two Nations was viewed with equal interest by the President of the United States, whose desire was ardent to encourage and perpetuate the same; and which his Excellency had manifested on the occasion of my appointment. The interview here closed.
The American trade to the Baltic this year presents a gratifying perspective, ninety eight Vessels have passed the sound, of which Eighty three have been loaded here for the United States. I Shall be attentive to transmit a detail of particulars as soon as the sources of information in general present themselves.
As the Vessel by which I have this honor is now at Cronstaadt on the moment of departure, and it being the last American Ship remaining, I have hurried this by express that the occasion might not fail to be embraced. I have the honor to Remain with the highest respect, Sir, Your most Obedient Servant,
Levett Harris
 

   
   RC (DNA: RG 59, CD, St. Petersburg, vol. 1). Docketed by Wagner as received 15 Mar. 1804.



   
   Count Semyon Romanovich Vorontsov (1744–1832), brother of Count Aleksandr Romanovich Vorontsov, the Russian foreign minister, was Russian minister to Great Britain, 1784–1800, and Russian ambassador at London from 1801 to 1806 (Bashkina et al., The United States and Russia, p. 1139).


